Pee Cueiam.
Appellant sued to recover the sum of $875 for brokerage commissions for the sale of premises 522-524-526 South Orange avenue, Newark. There was no brokerage agreement in writing but the plaintiff-appellant relies upon section 10 of the statute of frauds (1 Comp. Stat., p. 1453) as a basis for his right to recover. A judgment of nonsuit was directed in favor of the defendant Simon Miller, and at the close of the entire case a verdict was directed in favor of the remaining defendant, Pauline Miller, and a judgment against the plaintiff below entered thereon.
For reversal of such judgments various grounds are urged. ■ 1. Error in rulings excluding evidence.
We find no error in such action.
2. and 3. Error in nonsuiting as to Simon Miller and directing a verdict in favor of Pauline Miller.
We are unable, from the proofs, to find any merit in either of these grounds.
The judgments under review will be affirmed, with costs.